Case: 1:18-cv-00167-MPM-RP Doc #: 152 Filed: 04/29/20 1 of 2 PagelD #: 2522

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
RACHEL HARRIS, GUARDIAN OF PLAINTIFF
STEVEN JESSIE HARRIS ON BEHALF
OF STEVEN JESSIE HARRIS
vy. CIVIL ACTION NO.: 1:18cv167-MPM-RP
CLAY COUNTY, MISSISSIPPI et al DEFENDANTS

 

ORDER DISMISSING INDIVIDUAL CAPACITY CLAIMS ASSERTED UNDER THE
AMERICANS WITH DISABILITIES ACT AND THE REHABILITATION ACT

 

Plaintiff filed a Third Amended Complaint on April 6, 2020 at docket entry 139. Count I
at page 17 of the Third Amended Complaint names some Defendants in apparent individual
capacities relative to alleged of violations of the Americans with Disabilities Act (the ADA), 42
U.S.C.§§12131,et. seq., and the Rehabilitation Act (the Rehab Act), 29 U.S.C.§ 794. The Court
addressed the ADA/Rehab claims asserted against any defendant in individual capacity by order
dated March 25, 2020 at docket # 135 and all of said claims against individual Defendants were
dismissed. All ADA/Rehab individual capacity claims that may have been asserted in the Third

Amended Complaint are dismissed in accord with the reasons stated in the Court’s prior order at

docket # 135.

        

 

‘Seiad P. Mills, United States District Court
Northern District of Mississippi

Page | of 2
Case: 1:18-cv-00167-MPM-RP Doc #: 152 Filed: 04/29/20 2 of 2 PagelD #: 2523

Agreed:

/s/ Katherine S. Kerby

Katherine S. Kerby, MSB#3584
Attorney for Clay County, Mississippi,
Sheriff Eddie Scott, and former Sheriff
Laddie Huffman

Agreed:

/s/ Carlos E. Moore
Carlos E. Moore, MSB#100685
Attorney for Plaintiff

Agreed:

/s/ Mary Jo Woods
Mary Jo Woods, MSB#10468
Attorney for Forrest Allgood

Agreed:

/s/ William R. Allen
William R. Allen, MSB#100541
Attorneys for Tanya West

Agreed:
/s/ Charles E. Cowan

Charles E. Cowan, MSB#104478
Attorneys for Pearson Liddell, Jr.

Page 2 of 2
